DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/834,950 filed on March 20, 2020.  Currently claims 1-29 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	 Claims 1-5, 8-10, 12, 15, 20, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,927,540 to Godlewski (cited by Applicant, hereinafter “Godlewski”) in view of US 2015/0305500 A1 to Biba et al. (cited by Applicant, hereinafter “Biba”).
	Regarding claims 1, 9, and 23, Godlewski teaches a dispensing unit 18 (see the main figure or figure 2) which is a drawer in a cabinet 10 (see figure 1) comprising a housing 18 comprising a first end (front side) a second end (rear side) and a plurality of storage assemblies 24 which are arranged in parallel with one another; and each assembly comprising a plurality of compartments 26 (col. 5, lines 22+) arranged linearly along an axis of the housing and for storing articles; a cover 28 coupled to the housing and extending between the first end and the second end such that the cover is positioned over the plurality of compartments 26.  
Godlewski, however, fails to specifically teach or fairly suggest that the cover is moved by actuator.  
Biba teaches a dispensing unit 110 (see figure 2) wherein the drawer cover 220 is moved by an actuator (see figure 3 and paragraph 0024).   
In view of Biba’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ a well-known actuator (incorporate) to the teachings of Godlewski in order to automate the cover movement.  Godlewski uses actuators to control locking mechanism, and further automating the cover movement in addition to the locking mechanism is an obvious improvement to one ordinary skill in the art.   
Regarding claims 2 and 12, Biba teaches that the motor performs as an actuator (see Biba paragraph 0033), and the cover 320 is engaged with a couple of rollers 324 (see figure 4 and paragraph 0027).  
Regarding claim 3, relying on Biba figure 5, a portion of the cover 320 may be positioned at the bottom part of the assembly (see Biba paragraphs 28-30).
Regarding claim 4, Godlewski teaches a distance sensor which comprises a counter which counts the number of distance indicators (col. 2, lines 35-7).  This limitation reads on the encoder recited in claim 4.   
Regarding claim 5, Relying on Godlewski figure 2, the drawer 18 is comprised of 4 storage assemblies 24 and each assembly has its own cover 28, and they operate interpedently of one another. 
Regarding claim 8, each assembly (or tray) 24 is can be removed (Godlewski, col. 5, lines 36-50).  
	Regarding claims 10 and 25, each drawer is comprised of a locking mechanism (Godlewski, col. 2, lines 31-34).  
	Regarding claims 15 and 19, 26 see the description for claims 1 and 9 above.  Godlewski further teaches a keypad 14 (see figure 1) for the user to select compartment position (col. 5, lines 3-13, lines 22-35).  Whether it is a refill purpose, the user can choose any compartment for a desired action.
	Regarding claim 20, see the description for claims 2 and 12 above. 

Allowable Subject Matter
7.	Claims 6, 7, 11, 13, 14, 16-19, 21, 22, 24, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a dispensing unit, and a method of operating a dispensing mechanism, and a cabinet comprising the dispensing mechanism.  The various limitations raised in these objected claims are neither disclosed nor suggested by the cited references. For example, claim 6 are limited to the dispensing mechanism recited in claim 1 and further comprising an optical sensor coupled with a leading edge of the cover, and being configured to determine one or more of the plurality of compartments are empty as the cover is moved along a length of the housing, which is allowable.  Other limitations are also allowable.  Even if some limitations may be found in other references, Examiner finds no grounds to combine them.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        					
May 20, 2022